UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-2262



GRETA FAISON,

                                              Plaintiff - Appellant,

          versus


JOURNAL NEWSPAPERS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-97-155-A)


Submitted:   April 30, 1998                 Decided:   July 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Greta Faison, Appellant Pro Se. John Michael Bredehoft, VENABLE,
BAETJER & HOWARD, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant appeals the district court’s order granting summary

judgment to Defendant in this employment discrimination action. We

have reviewed the record and the district court’s order and find no

reversible error.    Appellant’s claim of retaliatory discharge was

properly dismissed because Appellant failed to establish a prima

facie case.    See Ross v. Communications Satellite Corp., 759 F.2d

355, 365 (4th Cir. 1985).    In addition, Appellant’s claim that she

was terminated because of her race was properly dismissed because

she   failed   demonstrate    that       Defendant’s   legitimate,   non-

discriminatory reason for her dismissal was a mere pretext for

discrimination.     See Texas Dep’t of Community Affairs v. Burdine,

450 U.S. 248, 253 (1981).    Accordingly, we affirm.     Faison v. Jour-

nal Newspapers, Inc., No. CA-97-155-A (E.D. Va. Aug. 18, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                     2